Citation Nr: 0031368	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

2.  Entitlement to service connection for status post 
osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to October 
1991.

The instant appeal arose from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois.  That decision granted a claim 
for service connection for lumbosacral strain and assigned a 
disability evaluation of 10 percent.  This case was remanded 
by the Board of Veterans' Appeals (Board) in May 1995 for 
procedural due process reasons and in June 1999 for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
currently manifested by moderate functional loss with 
decreased endurance; 50 to 75 degrees flexion with stiffness; 
15 to 20 degrees extension with discomfort at times; 30 to 45 
degrees lateral bending with discomfort; 45 degrees rotation 
with discomfort; slight tenderness to deep palpation; and no 
muscle spasm or loss of lateral spine motion.

2.  Currently diagnosed degenerative changes of the 
lumbosacral spine and the presence of a possible fracture at 
L1 versus a limbus vertebra are unrelated to low back pain or 
the service-connected lumbosacral strain.  There is no 
objective dysfunction of the L5 or left S1 root compression. 

3.  The veteran does not currently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4,71a, Diagnostic Codes 
5292, 5295 (1999).

2.  A left knee disorder was not incurred in or aggravated by 
active military service or a service-connected disability.  
38 U.S.C.A. § 1110, 1131 (West 1991); see generally 38 C.F.R. 
§§ 3.103, 3.310 (1999) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral strain

VA has a duty to assist the veteran to develop facts in 
support of his claim.  See generally 38 C.F.R. § 3.103 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and diagnostic testing, and this case 
was remanded for further development.  VA and private 
treatment records have been associated with the claims 
folder.  He has not asserted that there are any missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist him has been discharged.  Furthermore, 
the undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for a higher initial 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records include a July 1990 computer 
tomography (CT) report of the lumbar spine which revealed 
minimal diffuse disc bulge at L3-4, L4-5, and L5-S1.  There 
was no evidence of disc herniation or neural foramina 
abnormality.  An August 1990 treatment record noted that the 
veteran was thought to have mechanical low back pain as 
opposed to spondylitis.  He was treated with physical therapy 
and a sustained dose of nonsteroidal anti inflammatories.

The post-service medical evidence includes numerous VA 
examinations and VA and private treatment records.  A March 
1992 VA examination noted a two-year history of low back pain 
with radiation down the left lower extremity to the knee and 
left lower extremity weakness.  The veteran walked with a 
cane due to pain.  He had a desk job, and he stated that pain 
affected his daily living activities.  He took nonsteroidal 
anti inflammatories with poor relief.  Neurological 
examination was essentially normal as was musculature of the 
back.  Range of motion was forward flexion to 60 degrees, 
backward extension to 20 degrees, left lateral flexion to 20 
degrees, and right lateral flexion to 30 degrees.  Pain was 
noted with left lateral flexion and rotation.  X-rays were 
essentially normal.  He was diagnosed with degenerative disc 
disease.

An August 1992 VA examination noted reports of low back pain 
with prolonged sitting or standing which increased when 
getting out of a bed or chair.  The veteran denied 
paresthesia or numbness but reported radiation.  He indicated 
that aspirin provided moderate pain relief.  Once again, 
neurological examination was essentially normal as were X-
rays.  There was no muscle spasm or objective evidence of 
pain on motion.  Range of motion was forward flexion to 60 or 
70 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
40 degrees.  There was tenderness to palpation.  He was 
diagnosed with lumbosacral strain.

A March 1995 private CT of the lumbar spine revealed minor 
osteoarthritic changes of the facet joints at the L4-5 level 
bilaterally, slight circumferential bulging of the L4-5 disc, 
and no focal protrusion or herniation.  A July 1995 private 
medical record revealed that the veteran had undergone lumbar 
epidural steroid injection.  A December 1995 private 
physician statement from F.C. Kornack, M. D., stated that the 
veteran had L4-5 disc with lumbar radiculitis.  Due to this 
problem, Dr. Kornack opined that the veteran was unable to do 
any repetitive lifting, bending, twisting, or prolonged 
standing.

An April 1996 private physical therapy record noted pain 
ranging up to an eight out of ten intensity level with 
radiation down the left lower extremity to the heel.  The 
pain was worse with prolonged activity like standing, 
driving, sitting, and lifting, and it was better first thing 
in the morning and with supine lying.  It was noted that 
magnetic resonance imaging (MRI) did not show any disc 
pathology.  The veteran reported that he originally injured 
his low back in a car accident and that he later fell down 
some steps.

A January 1997 VA X-ray of the lumbosacral spine showed 
slight narrowing at L2-3 and L3-4 and deformity of the 
anterior interior aspect of the L1 vertebral body.  An April 
1998 X-ray showed degenerative disc disease of L1-2, L2-3, 
and L3-4 in addition to the L1 abnormality.  An April 1998 VA 
examination noted complaints of low back pain with walking or 
standing more than 15 to 20 minutes.  The veteran was able to 
use a Stairmaster exercise machine for approximately 30 
minutes.  He reported a history of jarring his back.  He 
complained of numbness down the left lower extremity.  He 
reported only marginal benefit from pain modalities.

Physical examination included range of motion of forward 
flexion to 60 degrees and backward extension to 15 degrees, 
the latter with discomfort.  Lateral bending was to 45 
degrees on each side.  There was slight tenderness to deep 
palpation and no muscle spasm.  The diagnosis was chronic low 
back pain which was "relatively mild in severity."

A June 1999 private X-ray of the lumbar spine revealed 
degenerative changes.  During a December 1999 VA examination, 
the veteran reported that he injured his back on active duty 
during night exercises when he fell off a 40-foot cliff and 
landed on a tree.  He reported progressive lower back pain 
and stiffness which was worse in the morning or with 
prolonged sitting or standing.  He reported that his back 
complaints improved over the course of the day, although he 
reported always having at least a low level of back pain.  He 
also reported radiating pain, numbness, and paresthesias in 
the left lower extremity and recent pain in the left buttock.  
He stated that he took Daypro for pain.

The veteran stated that he worked a desk job as a financial 
planner and that he often had to leave work at lunch to lie 
down.  He stated that this was causing some problems at work.  
He also reported that he owned several businesses which 
required travel and additional office hours.  The prolonged 
standing and sitting from these activities also exacerbated 
his back pain.  He reported only being able to sleep in 
certain positions.

Physical examination revealed loss of lumbar lordosis.  He 
had range of motion of forward flexion to 75 degrees with 
stiffness, and backward extension to 15 degrees without 
significant pain.  There was tenderness with palpation.  
Neurological examination was essentially normal.  The 
examiner concluded that the veteran had moderate functional 
loss of the lower back which caused decreased endurance with 
sitting and standing.  He was assessed with mechanical low 
back pain which affected his quality of life as well as his 
ability to meet the demands of his current job.  Possible S1 
root impingement and mild degenerative joint disease were 
also noted.

In May 2000 a VA physician reviewed the claims folder and 
opined that the claims folder contained no report of 
objective dysfunction, including compression, of the L5 or S1 
nerve roots.  The physician reached this conclusion based on 
the fact that clinical findings like atrophy of the calf 
musculature, deficiency in toe walking, and weakness of 
plantar flexion of the ankle were missing.  The physician 
opined that the veteran's degenerative changes "are not 
related in any way to a lumbosacral strain."  He also opined 
that the abnormality at L1 "is not expected to have caused 
lumbosacral pain or lower extremity pain of the type 
described" by the veteran.

The veteran's lumbosacral strain is currently rated 10 
percent disabling under Diagnostic Code 5295 for lumbosacral 
strain.  The schedule provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion and a 
20 percent rating where there are muscle spasm on extreme 
forward bending, loss of lateral spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  A 40 percent rating is 
provided for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

The Board does not find that an increased rating is warranted 
under Diagnostic Code 5295.  The medical evidence does not 
show and the veteran has not reported muscle spasm on extreme 
forward bending or loss of lateral spine motion.

Other Diagnostic Codes have been considered.  Diagnostic Code 
5292 pertains to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  A 10 percent 
evaluation is provided where there is slight limitation of 
motion, and a 20 percent evaluation is provided where there 
is moderate limitation of motion of the lumbar spine.  A 40 
percent schedular evaluation is provided where there is 
severe limitation of motion of the lumbar spine.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board finds that an increased rating is warranted under 
Diagnostic Code 5292 with consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Based on the contentions of the veteran and 
the opinion of the December 1999 VA examiner, the Board finds 
that the veteran's service-connected lumbosacral strain more 
nearly approximates the criteria for a 20 percent rating.  
This is so because the 1999 examiner concluded that the 
veteran had moderate functional loss of the lower back which 
caused decreased endurance with sitting and standing.  The 
examiner further found that these symptoms affected the 
veteran's quality of life as well as his ability to meet the 
demands of his current job.  While he had significant 
flexion, from 0 to 75 degrees, at the time of the 1999 
examination, the Board concludes that overall his limitation 
of motion of the lumbar spine can be considered moderate 
based on objective evidence of pain, including stiffness, on 
motion.  In light of the fact that the veteran has 
considerable range of motion and given that his loss of 
function has only been assessed as moderate, the Board does 
not find that a rating in excess of 20 percent is warranted 
under Diagnostic Code 5292.  Severe limitation of motion has 
not been shown.

As the May 2000 VA physician found that degenerative changes 
of the lumbar spine and any abnormality at L1 were unrelated 
to the service-connected lumbosacral strain, the Board 
determines that Diagnostic Codes 5003 and 5285 are not for 
application in this case.  Likewise, as that physician found 
no objective evidence of neurological damage in his review of 
the claims folder, the Board deems that Diagnostic Code 5293 
is not for application here.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The veteran was dissatisfied with his initial rating for 
lumbosacral strain.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. at 126.  In this case, 
the RO granted service connection and originally assigned a 
10 percent evaluation for lumbosacral strain as of the day 
following the veteran's separation from service, October 19, 
1991.  See 38 C.F.R. § 3.400 (1992).  The Board has now 
granted an initial rating of 20 percent for that disability.  
The Board finds that the veteran's level of disability 
attributable to his lumbosacral strain has remained 
substantially static throughout this claim, and thus staged 
ratings, as contemplated under a Fenderson analysis, are not 
warranted.

The record does not show that the RO expressly considered 
referral of this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating for 
the veteran's service-connected lumbosacral strain. 

In conclusion, it is found that the preponderance of the 
evidence supports a rating of 20 percent for the veteran's 
service-connected lumbosacral strain.


Left knee claim

As an initial matter, the Board is satisfied that the duty to 
assist has been fulfilled.  See generally 38 C.F.R. § 3.103 
(1999).  The record includes service medical records; VA 
examinations and radiographic reports; private treatment 
records; and written statements prepared by the veteran and 
his representative.  This case was remanded by the Board in 
June 1999 for further development, including another VA 
examination.  In a June 2000 written statement, the veteran 
indicated that he had no further evidence to submit.  There 
is no indication that there are other records available that 
would be pertinent to the adjudication of these issues.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.

Direct service connection for a claimed disability is 
warranted where the facts, as shown by the evidence, 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Secondary service 
connection is warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The Board notes that it has considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) in this case, regarding 
reduced evidentiary requirements for service connection for 
combat veterans, as the veteran served during the Gulf War.  
However, he has not contended and the evidence does not show 
that a left knee disorder arose from or was aggravated by 
combat with the enemy.

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence does not 
show that the veteran has a current left knee disability.  A 
May 1996 VA examination report noted no swelling or atrophy 
in the left knee and a healed, nontender scar.  An April 1998 
VA examination did not reveal complaint, treatment, or 
diagnosis referable to the left knee.  The most recent VA 
examination of record, dated in December 1999, concluded that 
"[t]his patient does not have any current left knee 
disability based on the absence of pain, stiffness, or 
limited motion or strength in the left knee."  The examiner 
determined that "[h]is left knee examination is 
unremarkable."  The Board believes the findings of the 
December 1999 VA examination report are especially probative 
as the claims folder was available for review. 

The Board is aware of earlier evidence which suggested that 
there may have been a left knee disability at one time.  
Nevertheless, in light of the recent medical evidence which 
shows no current left knee disability, the Board finds that 
the preponderance of the evidence is against the claim.

The Board is aware of the veteran's reports of left knee 
stiffness and pain which he attributed to his service-
connected right knee and low back disorders.  Regardless, as 
the current medical evidence does not show a present left 
knee disability, service connection is not warranted for a 
left knee disorder.

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  


ORDER

A claim for an initial disability rating in excess of 10 
percent for lumbosacral strain is granted, to 20 percent.  A 
claim for entitlement to service connection for status post 
osteochondritis dissecans of the left knee is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


